DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species II, claims 1-15, in the reply filed on August 5, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “BG” has been used to designate both "embedded buried gate" and "gate electrode".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-15 are objected to because of the following informalities: Inconsistent terminology. Changing "inducing layer" to "inducing dielectric layer" (claim 1, line 11) is suggested. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a level of a top surface of the dipole inducing dielectric layer", as recited in claims 3 (lines 1-2) and 4, is unclear as to whether said limitation is the same as or different from "a level of a top surface of the dipole inducing layer", as recited in claim 1.
The claimed limitation of "a level of a bottom surface of the doping regions", as recited in claim 3, is unclear as to whether said limitation is the same as or different from "a level of a bottom surface of the doping regions", as recited in claim 1.
The claimed limitation of "a level of the top surface of the dipole inducing dielectric layer", as recited in claims 3, line 4, is unclear as to whether said 
The claimed limitation of "sidewalls of the fin region", as recited in claim 4, is unclear as to whether said limitation is the same as or different from "sidewalls … of the fin region", as recited in claim 1.
The claimed limitation of "a level of a top surface of the work function layer", as recited in claim 5, is unclear as to whether said limitation is the same as or different from "a  level of a top surface of the work function layer", as recited in claim 4.
The claimed limitation of "the first portion has a work function higher than the second portion", as recited in claim 6, is unclear as to a work function of the first portion is higher than what of the second portion applicant refers.
The claimed limitation of "the low work function layer has a work function lower than the work function layer", as recited in claim 9, is unclear as to a work function of the low work function layer is lower than what of the work function layer applicant refers.
The claimed limitation of "the dipole inducing dielectric layer … has a dielectric constant higher than the gate dielectric layer", as recited in claim 13, is unclear as to a dielectric constant of the dipole inducing dielectric layer is higher than what of the gate dielectric layer applicant refers.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a dipole inducing dielectric layer covering sidewalls and a top portion of the fin region over the gate dielectric layer, and formed between the gate dielectric layer and a bottom surface of the gate electrode without covering sidewalls of the trench", as recited in claim 1.
Claims 3-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEIYA LI/Primary Examiner, Art Unit 2811